DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0015], “include a microphones” should read “include a microphone” or “includes microphones”
Paragraph [0086], “users” should read “users’ ”
Appropriate correction is required.
The use of the term BLUETOOTH (paragraph [0032]), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “remote control device” in claims 33 and 40.
Claims 33 and 40 recite the limitation “remote control device” in lines 5 and 11, and 5, 11, 33, 35, and 40, respectively. In the disclosure Applicant provides an example of “remote control device” is a smartphone. For examination purposes, examiner has interpreted “remote control device” as any device that can generate guiding information comprising a recording procedure to follow when performing the recording.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 33 and 40 recited the limitation “the system is configured for using the supervised database in combination with a machine-learning classification or regression method”. It is unclear what structure is performing the function. For examination purposes, Examiner has interpreted “the system” as the processing unit of the system. Claims 34-39 and 41-47 are also rejected by virtue of their dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 33-34, 39-43 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Kahya (US20170071565; cited by applicant) in view of Dubin (US20170112439’ cited by applicant).
Regarding claim 33, Kahya discloses a system for recording chest signals of a user (Paragraph [0019], “A data acquisition, communication and evaluation system having a chest piece for fitting to human skin, a receiver unit and a distant server; wherein said chest piece encapsulates a sound transducer for acquiring raw sound data for being communicated in the form of a data signal; said receiver, in operation, is in communication with said chest piece”), the system comprising: 
a sensing unit comprising a first sensor configured for recording a chest signal from the chest of the user (Fig. 1 “chest piece” #100 & Paragraph [0035], “Said chest piece 100 encapsulates a sound transducer 101 for acquiring raw sound data for being communicated in the form of a data signal, wherein said sound transducer 101 is any kind of transducer which transduces (converts) vibratory mechanical oscillation (e.g., acoustic motion of a membrane) to an electrical signal (e.g., accelerometers, deformation piezoelectric transducers, microphones)”); 
a remote control device connectable with the sensing unit and configured for generating guiding information comprising a recording procedure to follow when performing the recording (Paragraph [0063] “an example for a typical operation of the preferred embodiment of the data acquisition (auscultation) device by the normal user is described as follows. The user starts (see 2021 in FIG. 4) an application program 202 on the receiver unit 200, and follows several graphical, written and vocal directives generated by said application program to ensure a proper data acquisition session”); 
a processing unit for processing the chest signal such as to pre-process the recorded chest signal, to extract features of the chest signal and to determine a confidence criterion of the chest signal (Paragraph [0063], “If the algorithm 2030 and FIG. 5 detects that the chest piece is not air-tight with subject's skin, or, that the subject does not inhale and/or exhale properly (e.g. that the subject holds breath or that the subject breathes with insufficient air volumes per inspiration and expiration), the application program 202 preferably warns the user accordingly and stops recording (see 2031), to wait for the next start-prompt.”)
the remote control device being further configured for generating instructional information comprising information about the determined confidence criterion, and comprising an interface allowing the user, or an assistant performing the recording on the user, to initiate and/or stop the recording or initiate a further analysis of the processed chest signal (Paragraph [0063], “If the algorithm 2030 and FIG. 5 detects that the chest piece is not air-tight with subject's skin, or, that the subject does not inhale and/or exhale properly (e.g. that the subject holds breath or that the subject breathes with insufficient air volumes per inspiration and expiration), the application program 202 preferably warns the user accordingly and stops recording (see 2031), to wait for the next start-prompt.”);
the system further comprising: 
a storage media configured for storing the following data: the recorded chest signal, the processed chest signal, the determined confidence criterion and said guiding information, said data building a user-specific database (Paragraph [0052], “Said distant server 300 comprises computer coded instructions which, in operation, processes said data signals, stores medical information in association with said data signals and communicates said data signals and/or medical information with at least two recipients, wherein said at least two recipients are selected from the list consisting of devices 200 and 400 held by healthcare personnel 11, medical facilities and users 10”); 
a supervised database comprising said user-specific database (Paragraph [0069], “the evolution of initially present databases….and even creation of new databases related to diseases which are initially absent in database collections in said system, are enabled” & Paragraph [0078], “All recorded data which are sent to said distant server, all outputs generated through computations and evaluations by distant server, and all other information associated with user are stored in the server, and are accessible by authorized components of the system according to the present invention, such as a main computer 400 (in FIG. 1)”); 
wherein said guiding information comprises breathing guidance information to inform the user what respiratory movement to perform during the recording of a chest signal (Paragraph [0063], “If the algorithm 2030 and FIG. 5 detects that the chest piece is not air-tight with subject's skin, or, that the subject does not inhale and/or exhale properly (e.g. that the subject holds breath or that the subject breathes with insufficient air volumes per inspiration and expiration), the application program 202 preferably warns the user accordingly and stops recording (see 2031), to wait for the next start-prompt.” & “warns the user accordingly” can entail telling the subject that they need to change their breathing for example if the subject “holds breath or that the subject breathes with insufficient air volumes per inspiration and expiration”. This would tell the subject “what respiratory movement to perform during the recording of a chest signal);
wherein the system is configured for using the supervised database in combination with a machine-learning classification or regression method to optimize the determination of the confidence criterion using the extracted features, (Paragraph [0063], “The server 300 can verify the user type (see 301 in FIG. 6), performs computations and evaluations, and sends relevant outcomes (those that are limited suitably for the normal user) back to the receiver unit. The computations and evaluations performed in the server comprise flow signal estimation 302 from sound data, sub-phase division 303 such that the inspiration and expiration phases are divided into their early, mid and late portions (thus, six sub-phases in a full respiration cycle, three for inspiration and three for expiration), frequency domain transformations 304, calculation 305 of various spectral parameters and their comparison 306 with a healthy reference, crackle and wheeze detection 307, analysis 308 of detected crackles in terms of spectral and temporal characteristics such as their timing, class label (i.e. fine, medium, coarse), and count; analysis 309 of detected wheezes in terms of spectral and temporal characteristics such as their timing, at least one peak frequency component, and percentage of duration within flow sub-phase and/or cycle and/or total cycle; calculation of mathematical features through frequency representations, crackle-wheeze analyses, mathematical transforms, signal and system characterization methods, and parametric models (see 310); running learning (see 355 in FIG. 7) and classification (see 311) algorithms” & “detection” necessarily requires some kind of classification or regression method to be implemented in said algorithm. & Paragraph [0069], “the evolution of initially present databases….and even creation of new databases related to diseases which are initially absent in database collections in said system, are enabled” & Paragraph [0078], “All recorded data which are sent to said distant server, all outputs generated through computations and evaluations by distant server, and all other information associated with user are stored in the server, and are accessible by authorized components of the system according to the present invention, such as a main computer 400 (in FIG. 1)”).
wherein the system being further configured to store the confidence criterion and guiding information, if the confidence criterion indicates a good measured chest signal (Paragraph [0052], “Said distant server 300 comprises computer coded instructions which, in operation, processes said data signals, stores medical information in association with said data signals and communicates said data signals and/or medical information with at least two recipients, wherein said at least two recipients are selected from the list consisting of devices 200 and 400 held by healthcare personnel 11, medical facilities and users 10”).
Kahya does not disclose for generating said guiding information comprising breathing guidance information to inform the user what respiratory movement to perform during the recording of the chest signal.
However, Dubin discloses for generating said guiding information comprising breathing guidance information to inform the user what respiratory movement to perform during the recording of the chest signal (Paragraph [0169], “The systems and methods described in the present disclosure also enable guidance of the patient 103 (or the user 102) during the process of physiological measurement, and in the preparations before the physiological measurement. The guidance may include guidance on how to located the portable measurement system, but may also include additional guidance (e.g. regarding to posture of the patient, on how to handle the portable measurement system, on breathing instructions, and so on)”).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Kahya to incorporate the teachings of Dubin by adding for generating said guiding information comprising breathing guidance information to inform the user what respiratory movement to perform during the recording of the chest signal. The advantage of generating guiding information is ensure proper procedures are following during the recording to get accurate results.

Regarding claim 34, the combination of Kahya and Dubin discloses the system according to claim 33.
Kahya further discloses wherein the first sensor is configured for recording a vibration from the user's chest such that the chest signal is a vibration signal (Paragraph [0035], “Said data acquisition device comprises a chest piece 100 and a receiver unit 200. Said chest piece 100 encapsulates a sound transducer 101 for acquiring raw sound data for being communicated in the form of a data signal, wherein said sound transducer 101 is any kind of transducer which transduces (converts) vibratory mechanical oscillation (e.g., acoustic motion of a membrane) to an electrical signal (e.g., accelerometers, deformation piezoelectric transducers, microphones)” & In order for the transducer to convert from a vibration signal to an electrical signal it has to first acquire or “record  a vibration from the user’s chest”. After acquiring the vibration signal it would need to store it in order “record” it which can be done using server #300. Paragraph [0052], “Said distant server 300 comprises computer coded instructions which, in operation, processes said data signals, stores medical information in association with said data signals and communicates said data signals and/or medical information with at least two recipients).

Regarding claim 39, the combination of Kahya and Dubin discloses the system according to claim 33.
Kahya further discloses wherein the interface comprises a display unit or speaker device; and wherein the interface is further configured for signaling to the user or assistant said guiding information and instructional information (Paragraph [0062], “In such case, auscultation is to be performed by contacting a side of the device with the microphone 101 onto chest wall of a subject being auscultated, while the display screen 201 of the device facing towards the user conducting the auscultation. Therefore, such embodiment would especially offer a useful design for accompanied-auscultations, e.g., those performed by an accompanying family member or by healthcare personnel”).
Regarding claim 40, Kahya discloses Method for recording signals of a user using a system (Paragraph [0019], “A data acquisition, communication and evaluation system having a chest piece for fitting to human skin, a receiver unit and a distant server; wherein said chest piece encapsulates a sound transducer for acquiring raw sound data for being communicated in the form of a data signal; said receiver, in operation, is in communication with said chest piece”) comprising a sensing unit comprising: 
a first sensor configured for recording a chest signal from the chest of the user (Fig. 1 “chest piece” #100 & Paragraph [0035], “Said chest piece 100 encapsulates a sound transducer 101 for acquiring raw sound data for being communicated in the form of a data signal, wherein said sound transducer 101 is any kind of transducer which transduces (converts) vibratory mechanical oscillation (e.g., acoustic motion of a membrane) to an electrical signal (e.g., accelerometers, deformation piezoelectric transducers, microphones)”); 
a remote control device connectable with the sensing unit and configured for generating guiding information comprising a recording procedure to follow when performing the recording (Paragraph [0063] “an example for a typical operation of the preferred embodiment of the data acquisition (auscultation) device by the normal user is described as follows. The user starts (see 2021 in FIG. 4) an application program 202 on the receiver unit 200, and follows several graphical, written and vocal directives generated by said application program to ensure a proper data acquisition session”);
a processing unit for processing the chest signal such as to pre-process the recorded chest signal, to extract features of the chest signal and to determine a confidence criterion of the chest signal (Paragraph [0063], “If the algorithm 2030 and FIG. 5 detects that the chest piece is not air-tight with subject's skin, or, that the subject does not inhale and/or exhale properly (e.g. that the subject holds breath or that the subject breathes with insufficient air volumes per inspiration and expiration), the application program 202 preferably warns the user accordingly and stops recording (see 2031), to wait for the next start-prompt.”);
the remote control device being further configured for generating instructional information comprising information about the determined confidence criterion, and comprising an interface allowing the user, or an assistant performing the recording on the user, to initiate and/or stop the recording or initiate a further analysis of the processed chest signal  (Paragraph [0063], “If the algorithm 2030 and FIG. 5 detects that the chest piece is not air-tight with subject's skin, or, that the subject does not inhale and/or exhale properly (e.g. that the subject holds breath or that the subject breathes with insufficient air volumes per inspiration and expiration), the application program 202 preferably warns the user accordingly and stops recording (see 2031), to wait for the next start-prompt.”);
a storage media configured for storing the following data: the recorded chest signal, the processed chest signal, the determined confidence criterion and said guiding information, said data building a user-specific database (Paragraph [0052], “Said distant server 300 comprises computer coded instructions which, in operation, processes said data signals, stores medical information in association with said data signals and communicates said data signals and/or medical information with at least two recipients, wherein said at least two recipients are selected from the list consisting of devices 200 and 400 held by healthcare personnel 11, medical facilities and users 10”); and 
a supervised database comprising said user-specific database(Paragraph [0069], “the evolution of initially present databases….and even creation of new databases related to diseases which are initially absent in database collections in said system, are enabled” & Paragraph [0078], “All recorded data which are sent to said distant server, all outputs generated through computations and evaluations by distant server, and all other information associated with user are stored in the server, and are accessible by authorized components of the system according to the present invention, such as a main computer 400 (in FIG. 1)”); 
wherein said guiding information comprises breathing guidance information to inform the user what respiratory movement to perform during the recording of a chest signal (Paragraph [0063], “If the algorithm 2030 and FIG. 5 detects that the chest piece is not air-tight with subject's skin, or, that the subject does not inhale and/or exhale properly (e.g. that the subject holds breath or that the subject breathes with insufficient air volumes per inspiration and expiration), the application program 202 preferably warns the user accordingly and stops recording (see 2031), to wait for the next start-prompt.” & “warns the user accordingly” can entail telling the subject that they need to change their breathing for example if the subject “holds breath or that the subject breathes with insufficient air volumes per inspiration and expiration”. This would tell the subject “what respiratory movement to perform during the recording of a chest signal); 
wherein the system is configured for using the supervised database in combination with a machine-learning classification or regression method to optimize the determination of the confidence criterion using the extracted features (Paragraph [0063], “The server 300 can verify the user type (see 301 in FIG. 6), performs computations and evaluations, and sends relevant outcomes (those that are limited suitably for the normal user) back to the receiver unit. The computations and evaluations performed in the server comprise flow signal estimation 302 from sound data, sub-phase division 303 such that the inspiration and expiration phases are divided into their early, mid and late portions (thus, six sub-phases in a full respiration cycle, three for inspiration and three for expiration), frequency domain transformations 304, calculation 305 of various spectral parameters and their comparison 306 with a healthy reference, crackle and wheeze detection 307, analysis 308 of detected crackles in terms of spectral and temporal characteristics such as their timing, class label (i.e. fine, medium, coarse), and count; analysis 309 of detected wheezes in terms of spectral and temporal characteristics such as their timing, at least one peak frequency component, and percentage of duration within flow sub-phase and/or cycle and/or total cycle; calculation of mathematical features through frequency representations, crackle-wheeze analyses, mathematical transforms, signal and system characterization methods, and parametric models (see 310); running learning (see 355 in FIG. 7) and classification (see 311) algorithms” & “detection” necessarily requires some kind of classification or regression method to be implemented in said algorithm. & Paragraph [0069], “the evolution of initially present databases….and even creation of new databases related to diseases which are initially absent in database collections in said system, are enabled” & Paragraph [0078], “All recorded data which are sent to said distant server, all outputs generated through computations and evaluations by distant server, and all other information associated with user are stored in the server, and are accessible by authorized components of the system according to the present invention, such as a main computer 400 (in FIG. 1)”)
wherein the system being further configured to store the confidence criterion and guiding information, if the confidence criterion indicates a good measured chest signal (Paragraph [0052], “Said distant server 300 comprises computer coded instructions which, in operation, processes said data signals, stores medical information in association with said data signals and communicates said data signals and/or medical information with at least two recipients, wherein said at least two recipients are selected from the list consisting of devices 200 and 400 held by healthcare personnel 11, medical facilities and users 10”).
the method comprising: 
connecting the sensing unit with the remote control device (Paragraph [0038], “Said receiver 200 is in communication with said chest piece 100”); 
recording a chest signal (Paragraph [0019], “A data acquisition, communication and evaluation system having a chest piece for fitting to human skin, a receiver unit and a distant server; wherein said chest piece encapsulates a sound transducer for acquiring raw sound data for being communicated in the form of a data signal; said receiver, in operation, is in communication with said chest piece”); 
using the remote control device for generating guiding information comprising a recording procedure to follow when performing the recording (Paragraph [0063] “an example for a typical operation of the preferred embodiment of the data acquisition (auscultation) device by the normal user is described as follows. The user starts (see 2021 in FIG. 4) an application program 202 on the receiver unit 200, and follows several graphical, written and vocal directives generated by said application program to ensure a proper data acquisition session”);
processing the measured chest signal such as to pre-process the recorded chest signal, to extract features of the chest signal and to determine a confidence criterion of the chest signal (Paragraph [0063], “If the algorithm 2030 and FIG. 5 detects that the chest piece is not air-tight with subject's skin, or, that the subject does not inhale and/or exhale properly (e.g. that the subject holds breath or that the subject breathes with insufficient air volumes per inspiration and expiration), the application program 202 preferably warns the user accordingly and stops recording (see 2031), to wait for the next start-prompt.”);  and 
using the remote control device for generating instructional information comprising information about the determined confidence criterion to initiate and/or stop the recording or initiate a further analysis of the processed chest signal (Paragraph [0063], “If the algorithm 2030 and FIG. 5 detects that the chest piece is not air-tight with subject's skin, or, that the subject does not inhale and/or exhale properly (e.g. that the subject holds breath or that the subject breathes with insufficient air volumes per inspiration and expiration), the application program 202 preferably warns the user accordingly and stops recording (see 2031), to wait for the next start-prompt”);
characterized in that the method further comprises: 
storing the following data: the recorded chest signal, the processed chest signal, the determined confidence criterion, guiding information and building a user- specific database with said data (Paragraph [0052], “Said distant server 300 comprises computer coded instructions which, in operation, processes said data signals, stores medical information in association with said data signals and communicates said data signals and/or medical information with at least two recipients, wherein said at least two recipients are selected from the list consisting of devices 200 and 400 held by healthcare personnel 11, medical facilities and users 10”);
building a supervised database comprising said user-specific database (Paragraph [0069], “the evolution of initially present databases….and even creation of new databases related to diseases which are initially absent in database collections in said system, are enabled” & Paragraph [0078], “All recorded data which are sent to said distant server, all outputs generated through computations and evaluations by distant server, and all other information associated with user are stored in the server, and are accessible by authorized components of the system according to the present invention, such as a main computer 400 (in FIG. 1)”);
using the supervised database in combination with a machine-learning classification or regression method to optimize the determination of the confidence criterion(Paragraph [0063], “The server 300 can verify the user type (see 301 in FIG. 6), performs computations and evaluations, and sends relevant outcomes (those that are limited suitably for the normal user) back to the receiver unit. The computations and evaluations performed in the server comprise flow signal estimation 302 from sound data, sub-phase division 303 such that the inspiration and expiration phases are divided into their early, mid and late portions (thus, six sub-phases in a full respiration cycle, three for inspiration and three for expiration), frequency domain transformations 304, calculation 305 of various spectral parameters and their comparison 306 with a healthy reference, crackle and wheeze detection 307, analysis 308 of detected crackles in terms of spectral and temporal characteristics such as their timing, class label (i.e. fine, medium, coarse), and count; analysis 309 of detected wheezes in terms of spectral and temporal characteristics such as their timing, at least one peak frequency component, and percentage of duration within flow sub-phase and/or cycle and/or total cycle; calculation of mathematical features through frequency representations, crackle-wheeze analyses, mathematical transforms, signal and system characterization methods, and parametric models (see 310); running learning (see 355 in FIG. 7) and classification (see 311) algorithms” & “detection” necessarily requires some kind of classification or regression method to be implemented in said algorithm. & Paragraph [0069], “the evolution of initially present databases….and even creation of new databases related to diseases which are initially absent in database collections in said system, are enabled” & Paragraph [0078], “All recorded data which are sent to said distant server, all outputs generated through computations and evaluations by distant server, and all other information associated with user are stored in the server, and are accessible by authorized components of the system according to the present invention, such as a main computer 400 (in FIG. 1)”)
storing the confidence criterion and guiding information, if the confidence criterion indicates a good measured chest signal (Paragraph [0052], “Said distant server 300 comprises computer coded instructions which, in operation, processes said data signals, stores medical information in association with said data signals and communicates said data signals and/or medical information with at least two recipients, wherein said at least two recipients are selected from the list consisting of devices 200 and 400 held by healthcare personnel 11, medical facilities and users 10”).
Kahya does not disclose for generating said guiding information comprising breathing guidance information to inform the user what respiratory movement to perform during the recording of the chest signal.
However, Dubin discloses for generating said guiding information comprising breathing guidance information to inform the user what respiratory movement to perform during the recording of the chest signal (Paragraph [0169], “The systems and methods described in the present disclosure also enable guidance of the patient 103 (or the user 102) during the process of physiological measurement, and in the preparations before the physiological measurement. The guidance may include guidance on how to located the portable measurement system, but may also include additional guidance (e.g. regarding to posture of the patient, on how to handle the portable measurement system, on breathing instructions, and so on)”) .
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Kahya to incorporate the teachings of Dubin by adding for generating said guiding information comprising breathing guidance information to inform the user what respiratory movement to perform during the recording of the chest signal. The advantage of generating guiding information is ensure proper procedures are following during the recording to get accurate results.

Regarding claim 41, the combination of Kahya and Dubin discloses the method according to claim 40.
Dubin further discloses wherein guiding information includes at least one of the following actions: how to inspire, how to expire, stop breathing, move chest without breathing, cough (Paragraph [0169], “The systems and methods described in the present disclosure also enable guidance of the patient 103 (or the user 102) during the process of physiological measurement, and in the preparations before the physiological measurement. The guidance may include guidance on how to located the portable measurement system, but may also include additional guidance (e.g. regarding to posture of the patient, on how to handle the portable measurement system, on breathing instructions, and so on)”).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Kahya to incorporate the teachings of Dubin by adding for generating said guiding information comprising breathing guidance information to inform the user what respiratory movement to perform during the recording of the chest signal. The advantage of generating guiding information is ensure proper procedures are following during the recording to get accurate results. The advantage of generating guiding information is ensure proper procedures are following during the recording to get accurate results.

Regarding claim 42, the combination of Kahya and Dubin discloses the method according to claim 40.
Kahya further discloses including a step of generating initial information comprising a predetermined location where the user, or an assistant, should place the first sensor on the user's chest (Paragraph [0047], “Said system further comprises a plurality of pre-defined data acquisition channels and/or data acquisition locations for evaluating data from each said zone and said system, in operation, generates directives for a user to place said chest piece at said pre-determined zones in accordance with a pre-determined sequence”).

Regarding claim 43, the combination of Kahya and Dubin discloses the method according to claim 40.
Kahya further discloses wherein the step of initiating a further analysis comprises analyzing the processed chest signal by a computer software expert or by an external expert (Paragraph [0090], “The system according to the present invention records auscultation data in a broad frequency band such that any sound evaluation can be produced using calculations, and using said filters the system outputs a customary sound in a narrower frequency band for aural evaluation by health professionals”).

Regarding claim 47, the combination of Kahya and Dubin discloses the method according to claim 40.
Kahya further discloses a non-transitory computer-readable medium having program code of a software application stored therein for causing the processing unit to perform the method (Paragraph [0063] & Would need a non-transitory computer-readable medium for the receiver to run the application program).

Claims 35-38 and 44-46 are rejected under 35 U.S.C. 103 as being unpatentable over Kahya and Dubin as applied to claims 33 and 40 above, respectively, and further in view of Lee (US20160045183; cited by applicant).
Regarding claim 35, the combination of Kahya and Dubin discloses the system according to claim 33. 
The combination does not disclose wherein the sensing unit is further configured for measuring a complementary signal from the user; and wherein the processing unit is configured for using the complementary signal in combination with the chest signal for determining the confidence criterion.
However, Lee discloses wherein the sensing unit is further configured for measuring a complementary signal from the user; and wherein the processing unit is configured for using the complementary signal in combination with the chest signal for determining the confidence criterion (Paragraphs [0057-0058], “The noise sensing sensor may include a movement sensor. The movement sensor may be located primarily in the chest piece and sense the movement of the chest piece. For example, the movement sensor senses vibration of the chest piece generated in the bioacoustics measuring process. The movement sensor may be embodied as various sensors such as a gravitational acceleration sensor, a geomagnetic sensor, and a gyro sensor etc.”).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Kahya and Dubin to incorporate the teachings of Lee by adding wherein the sensing unit is further configured for measuring a complementary signal from the user; and wherein the processing unit is configured for using the complementary signal in combination with the chest signal for determining the confidence criterion. The reason for measuring a complementary signal as stated by the Applicant is “the confidence criterion, determined using the extracted feature, and possibly using the complementary signal 22 in combination with the chest signal 21, allows for classifying the processed chest signal 21 as reliable, i.e. the processed chest signal 21 can be used for diagnostic purpose, or unreliable, i.e. the processed chest signal 21 cannot be used for diagnostic purpose and another recording of a chest signal 21 need be performed. The processed chest signal 21 as classified as reliable can contain some portion that are noisy.”  (Paragraph [0065])


Regarding claim 36, the combination of Kahya, Dubin, and Lee discloses the system according to claim 35.
Lee further discloses wherein the sensing unit further comprises a motion sensor such that the complementary signal comprises a motion signal, an electrical signal measuring sensor such that the complementary signal comprises an electrical signal, or an optical sensor such that the complementary signal comprises an optical signal (Paragraphs [0057-0058], “The noise sensing sensor may include a movement sensor. The movement sensor may be located primarily in the chest piece and sense the movement of the chest piece. For example, the movement sensor senses vibration of the chest piece generated in the bioacoustics measuring process. The movement sensor may be embodied as various sensors such as a gravitational acceleration sensor, a geomagnetic sensor, and a gyro sensor etc.”).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Kahya and Dubin to incorporate the teachings of Lee by adding wherein the sensing unit further comprises a motion sensor such that the complementary signal comprises a motion signal, an electrical signal measuring sensor such that the complementary signal comprises an electrical signal, or an optical sensor such that the complementary signal comprises an optical signal. The reason for measuring a complementary signal as stated by the Applicant is “the confidence criterion, determined using the extracted feature, and possibly using the complementary signal 22 in combination with the chest signal 21, allows for classifying the processed chest signal 21 as reliable, i.e. the processed chest signal 21 can be used for diagnostic purpose, or unreliable, i.e. the processed chest signal 21 cannot be used for diagnostic purpose and another recording of a chest signal 21 need be performed. The processed chest signal 21 as classified as reliable can contain some portion that are noisy.”  (Paragraph [0065])

Regarding claim 37, the combination of Kahya, Dubin, and Lee discloses the system according to claim 36.
Kahya further discloses wherein the electrical signal measuring sensor comprises one of an electrocardiograph (ECG), or an impedance cardiograph (ICG) or an electromyograph (EMG), a PPG sensor or a camera for measuring visual signal (Paragraph [0092], “The system according to the present invention is preferably modifiable and/or extendable, and/or expandable to record, send and process heart sounds in similar modes. Also other medical data such as blood pressure, SpO2, blood sugar, ECG may be incorporated into the system”).

Regarding claim 38, the combination of Kahya, Dubin, and Lee discloses the system according to claim 36.
Kahya further discloses wherein the sensing unit further comprises a blood pressure sensor such that the complementary signal comprises a blood pressure signal (Paragraph [0092], “The system according to the present invention is preferably modifiable and/or extendable, and/or expandable to record, send and process heart sounds in similar modes. Also other medical data such as blood pressure, SpO2, blood sugar, ECG may be incorporated into the system”).

Regarding claim 44, the combination of Kahya and Dubin discloses the method according to claim 40. 
The combination does not disclose wherein the sensing unit is further configured for measuring a complementary signal from the user; and wherein said processing the measured chest signal uses the complementary signal in combination with the chest signal for determining the confidence criterion. 
However, Lee discloses wherein the sensing unit is further configured for measuring a complementary signal from the user; and wherein said processing the measured chest signal uses the complementary signal in combination with the chest signal for determining the confidence criterion (Paragraphs [0057-0058], “The noise sensing sensor may include a movement sensor. The movement sensor may be located primarily in the chest piece and sense the movement of the chest piece. For example, the movement sensor senses vibration of the chest piece generated in the bioacoustics measuring process. The movement sensor may be embodied as various sensors such as a gravitational acceleration sensor, a geomagnetic sensor, and a gyro sensor etc.”).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Kahya and Dubin to incorporate the teachings of Lee by adding wherein the sensing unit is further configured for measuring a complementary signal from the user; and wherein said processing the measured chest signal uses the complementary signal in combination with the chest signal for determining the confidence criterion. The reason for measuring a complementary signal as stated by the Applicant is “the confidence criterion, determined using the extracted feature, and possibly using the complementary signal 22 in combination with the chest signal 21, allows for classifying the processed chest signal 21 as reliable, i.e. the processed chest signal 21 can be used for diagnostic purpose, or unreliable, i.e. the processed chest signal 21 cannot be used for diagnostic purpose and another recording of a chest signal 21 need be performed. The processed chest signal 21 as classified as reliable can contain some portion that are noisy.”  (Paragraph [0065])

Regarding claim 45, the combination of Kahya, Dubin, and Lee discloses the method according claim 44.
Kahya further discloses wherein said complementary signal is used for identifying heart and respiratory sounds comprised in the chest signal (Paragraph [0019], “A data acquisition, communication and evaluation system having a chest piece for fitting to human skin, a receiver unit and a distant server; wherein said chest piece encapsulates a sound transducer for acquiring raw sound data for being communicated in the form of a data signal; said receiver, in operation, is in communication with said chest piece”).

Regarding claim 46, the combination of Kahya, Dubin, and Lee discloses the method according claim 44.
Lee further discloses wherein the complementary signal comprises a motion signal indicative of a motion of the sensing unit relative to the user's body; and wherein the complementary signal is used in combination with the chest signal for differentiating between motion patterns originating from motion of the sensing unit relative to the user's body and breathing patterns (Paragraphs [0057-0058], “The noise sensing sensor may include a movement sensor. The movement sensor may be located primarily in the chest piece and sense the movement of the chest piece. For example, the movement sensor senses vibration of the chest piece generated in the bioacoustics measuring process. The movement sensor may be embodied as various sensors such as a gravitational acceleration sensor, a geomagnetic sensor, and a gyro sensor etc.”).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Kahya and Dubin to incorporate the teachings of Lee by adding wherein the complementary signal comprises a motion signal indicative of a motion of the sensing unit relative to the user's body; and wherein the complementary signal is used in combination with the chest signal for differentiating between motion patterns originating from motion of the sensing unit relative to the user's body and breathing patterns. The reason for measuring a complementary signal as stated by the Applicant is “the confidence criterion, determined using the extracted feature, and possibly using the complementary signal 22 in combination with the chest signal 21, allows for classifying the processed chest signal 21 as reliable, i.e. the processed chest signal 21 can be used for diagnostic purpose, or unreliable, i.e. the processed chest signal 21 cannot be used for diagnostic purpose and another recording of a chest signal 21 need be performed. The processed chest signal 21 as classified as reliable can contain some portion that are noisy.”  (Paragraph [0065])

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US11298074 discloses “the method further comprises identifying, within the respiratory flow signal, at least one breath signal representing a breath of the user; and obtaining at least one breath measurement from a portion of the respiratory flow signal within which the at least one breath signal is identified.” (Paragraph 18). “In an embodiment the mapping module 312 applies a supervised learning algorithm. Suitable algorithms include one or more of linear and logistic regression, support vector machine, artificial neural network, decision tree.” (Paragraph 89). “In an embodiment, machine learning methods that provide such learning capabilities are used to improve accuracy of the module 300.” (Paragraph 91)
US8771198 discloses a signal processing apparatus with a phonocardiogram interface with a processor that analyzes the phonocardiogram signal (Col. 6 lines 3-5). “A number of methodologies have been reported for the acquisition and analysis of heart sounds and of phonocardiogram signals which may be understood as a representation of the heart sounds in some other format, for example recorded on paper, magnetic tape, or in a digital format stored by a data processing system.” (Col. 1 lines 42-47)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARISSA CUEVAS whose telephone number is (571)272-6605. The examiner can normally be reached 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CC/
Examiner, Art Unit 3791

/David J. McCrosky/Primary Examiner, Art Unit 3791